          Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 1 of 10



 1   KHUSHPREET R. MEHTON, SBN 276827
     ACCESSIBLE CALIFORNIA, APC
 2   2880 Zanker Road, Suite 203
     San Jose, CA 95134
 3   Telephone: (408) 449-4505
     Facsimile: (408) 432-7235
 4   Email: kmehton@accessiblecalifornia.com

 5
     Attorney for Plaintiffs Marty Kimes and Dennis Fitzgerald
 6

 7                            UNITED STATES DISTRICT COURT

 8                          NORTHERN DISTRICT OF CALIFORNIA

 9

10   MARTHA KIMES, and DENNIS                         CASE NO.:
     FITZGERALD,
11                                                    COMPLAINT FOR DAMAGES AND
           Plaintiffs,                                INJUNCTIVE RELIEF FOR DENIAL OF
12                                                    CIVIL RIGHTS AND ACCESS TO
     v.                                               PUBLIC FACILITIES IN VIOLATION OF
13                                                    TITLE III OF THE AMERICANS WITH
     CARLOS SOLORZANO, KAREN                          DISABILITIES ACT; VIOLATION OF
14   SOLORZANO, individually and doing                CALIFORNIA CIVIL CODE §§ 51,52;
     business as CARLOS’ COUNTRY                      AND RELATED CODES AND
15   KITCHEN; and DOES 1-10, inclusive,               REGULATIONS

16         Defendants.                                DEMAND FOR JURY

17

18
           Plaintiffs, Martha Kimes and Dennis Fitzgerald, allege as follows:
19
                                           I. PARTIES
20
           1.      Plaintiff, Martha Kimes (hereinafter “Kimes”) suffers from osteogenesis
21
     imperfecta, asthma, and has ongoing complications caused by multiple past surgeries.
22
     Kimes has substantial limitations on many of her major life activities including traveling
23
     about in public. As such, Kimes requires accessible features such as paths of travel,
24
     parking, restrooms, and handrails. Kimes is a “person with a disability” and “physically
25
     handicapped person” as defined in all applicable California and United States laws and

                                              -1-
                                    COMPLAINT FOR DAMAGES
           Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 2 of 10



 1   a person whose rights are protected by these laws.

 2          2.     Plaintiff, Dennis Fitzgerald (hereinafter “Fitzgerald”) (collectively with

 3   Kimes hereinafter “Plaintiffs”) suffers from osteogenesis imperfecta, congestive heart

 4   failure, asthma, lupus anticoagulant, chronic obstructive pulmonary disease (COPD),

 5   Post Traumatic Stress Disorder (PTSD) and Gulf War Syndrome. Fitzgerald typically

 6   utilizes a wheelchair or at very least a walker at all times when traveling about in public.

 7   Fitzgerald also requires 24-hour access to oxygen that he carries with him in an oxygen

 8   tank (usually hung on his wheelchair). Fitzgerald has substantial limitations on many of

 9   his major life activities including caring for himself and moving about in public. Fitzgerald

10   is a “person with a disability” and “physically handicapped person” as defined in all

11   applicable California and Unities States laws and a person whose rights are protected

12   by these laws.

13          3.     At all relevant times, Kimes and Fitzgerald are and were each a “person

14   with a disability” and a “physically handicapped person” within the meaning of the

15   Americans with Disabilities Act and California Government Code section 12926, and

16   each is a person whose rights are protected by these laws.

17          4.     This is a civil rights action by Plaintiffs for disability discrimination by

18   Defendants Carlos Solorzano and Karen Solorzano, individually and doing business as

19   Carlos’ Country Kitchen, and Does 1 through 10, inclusive.

20          5.     Plaintiffs are informed and believe that Defendants own, operate, and/or

21   manage the business known as Carlos’ Country Kitchen located at 90 W. College

22   Avenue, Santa Rosa, California (the “Facility”).

23          6.     Plaintiffs do not know the true names and capacities of Defendants sued

24   herein as DOES 1 through 10, inclusive, and therefore sue these Defendants by such

25   fictitious names. Plaintiffs are informed and believe that each of the Defendants herein,

                                               -2-
                                     COMPLAINT FOR DAMAGES
           Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 3 of 10



 1   including DOES 1 through 10, inclusive, is responsible in some capacity for the events

 2   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiffs will

 3   seek leave to amend this Complaint when their true names and capacities are

 4   ascertained.

 5          7.      Plaintiffs are informed and believe that each of the Defendants is and was

 6   the agent, employee or representative of each of the other Defendants and performed

 7   all acts and omissions stated herein within the scope of such agency or employment or

 8   representative capacity and is responsible in some form or manner for the acts and

 9   omissions of the other Defendants thereby proximately causing the damages

10   complained of herein.

11          8.      At all relevant times, all Defendants and each of them were legally

12   responsible to Plaintiffs for each of their co-defendants’ wrongs, acts, and omissions

13   alleged herein as though they had each committed each act themselves, and at all times

14   authorized, directed, and ratified the acts and omissions of each remaining defendant.

15                                II. JURISDICTION AND VENUE

16          9.      This Court has subject matter jurisdiction of this action pursuant to 28

17   U.S.C. §§ 1331 and 1343 for violations of the Americans with Disabilities Act (“ADA”) of

18   1990, 42 U.S.C. § 12101, et seq.

19          10.     Supplemental jurisdiction for claims brought under related causes of action

20   arising from the same facts under California law is predicated on 28 U.S.C. § 1367.

21          11.     Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is based

22   on the fact that the real property which is the subject of this action is located in the

23   Northern District and that Plaintiffs’ cause of action arose in the Northern District.

24          12.     This case should be assigned to the San Jose intradistrict Court because

25   the incident occurred in, and Plaintiffs’ rights arose in, the San Jose intradistrict.

                                                -3-
                                      COMPLAINT FOR DAMAGES
          Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 4 of 10



 1                                           III. SUMMARY OF FACTS

 2         13.       In August 2018, Plaintiffs went together to the Facility to eat. Kimes has

 3   visited the Facility on approximately two (2) additional occasions without Fitzgerald

 4   during the statutory period. During their respective visits to the Facility Plaintiffs

 5   encountered some or all of the following barriers to access:

 6               •   No tow away warning sign;

 7               •   There is no accessible route from the public sidewalk to the main entrance

 8                   door of the Facility;

 9               •   There is no accessible route from the main entrance door to the public

10                   restroom entrance door;

11               •   The accessible parking space and access aisle have slopes in excess of

12                   2.08%;

13               •   The accessible parking space stall is dimensionally too small;

14               •   The access aisle is also dimensionally too small;

15               •   The access aisle is improperly marked;

16               •   There is no accessible outdoor seating;

17               •   The accessible entrance landing is not sufficiently level and exceeds

18                   2.08%;

19               •   The entrance door threshold exceeds one-half inch (1/2”) in height;

20               •   There is no accessible seating within the Facility;

21               •   The Facility lacks an accessible restroom; and

22               •   Plaintiffs are informed and believe there may be additional barriers to their

23                   access at the Facility and intend to amend their Complaint, if necessary,

24                   after completion of a Joint Site Inspection under General Order 56.

25

                                                  -4-
                                        COMPLAINT FOR DAMAGES
              Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 5 of 10



 1             14.      The barriers Plaintiffs encountered at the Facility on each of their visits

 2   was frustrating, upsetting, and humiliating to Plaintiffs. The lack of accessibility caused

 3   Plaintiffs to feel like second-class citizens. During their August 2018 visit, Plaintiffs were

 4   particularly frustrated because Fitzgerald needed to use the restroom, however,

 5   because there was no accessible restroom at the Facility, Fitzgerald was unable to get

 6   his wheelchair through the narrow doorways of the men’s restroom.                                           An

 7   employee/manager of the Facility suggested that Fitzgerald try the women’s restroom,

 8   however, the doorway to the women’s restroom was also too narrow for his wheelchair

 9   to enter. Unfortunately, Plaintiffs were unable to get Fitzgerald into the restroom to

10   utilize its facilities. Plaintiffs were frustrated, embarrassed, upset, and humiliated by

11   Fitzgerald’s inability to enter either of the restrooms. Plaintiffs were forced to cut their

12   outing that day short and return home so that Fitzgerald could utilize the restroom.1

13   Although, Kimes was able to enter the women’s restroom she found that the restroom

14   itself was not complaint and had additional barriers to her access beyond the narrow

15   doorway that prevented Fitzgerald from entering.

16             15.      Plaintiffs live in Santa Rosa and would like to be able to continue to dine at

17   the Facility because they enjoy the food offered there but they are deterred from

18   returning to the Facility because of the difficulties they encountered there.

19             16.      Until the discriminatory policies, practices, and procedures of Defendants,

20

21
     1   Fitzgerald’s medical condition limits Plaintiffs’ collective outings and on the August 2018 visit Plaintiffs

     wanted to enjoy the food offered at the Facility after one of Fitzgerald’s medical appointments. Fitzgerald’s
22
     difficulties with the barriers to access at the Facility, however, were particularly discouraging and make
23
     Plaintiffs apprehensive to return to Facility as they will continue to encounter barriers that deny them full
24
     and equal access to the Facility.
25

                                                        -5-
                                              COMPLAINT FOR DAMAGES
           Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 6 of 10



 1   and each of them, are modified and changed, Plaintiffs will continue to be denied full

 2   and equal access to the goods and services offered by Defendants to the general public

 3   because they will suffer ongoing discrimination and damages by being excluded and

 4   deterred from the Facility

 5          17.    Plaintiffs are informed, believe, and based thereon allege that their

 6   individual experiences of disability discrimination by Defendants are representative of

 7   Defendants’ overall failure to maintain adequate accessible facilities and adequate

 8   training of employees as to the rights of customers with disabilities.

 9          18.    The discriminatory treatment of Plaintiffs by Defendants constitutes an

10   ongoing violation of both federal and state laws, and unless enjoined by this Court, will

11   result in an ongoing and irreparable injury to Plaintiffs and other similarly situated

12   persons.

13
                                     IV. FIRST CLAIM
14           VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
                               42 U.S.C. §12101 et seq.
15
            19.    Plaintiffs reallege and incorporate by reference each and every allegation
16
     contained in Paragraphs 1 through 18, inclusive, as though fully set forth herein.
17
            20.    Congress enacted the Americans with Disabilities Act (hereinafter “ADA”)
18
     upon finding, among other things, that “society has tended to isolate and segregate
19
     individuals with disabilities” and that such forms of discrimination continue to be “serious
20
     and pervasive social problems.” 42 U.S.C. § 12101(a)(2).
21
            21.    In response to these findings, Congress explicitly stated that the purpose
22
     of the ADA is to provide “a clear and comprehensive national mandate for the
23
     elimination of discrimination against individuals with disabilities” and “clear, strong,
24
     consistent, enforceable standards addressing discrimination against individuals with
25

                                               -6-
                                     COMPLAINT FOR DAMAGES
           Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 7 of 10



 1   disabilities.” 42 U.S.C. § 12101(b)(1)-(2).

 2          22.     Title III of the ADA provides in pertinent part: “No individual shall be

 3   discriminated against on the basis of disability in the full and equal enjoyment of the

 4   goods, services, facilities, privileges, advantages, or accommodations of any place of

 5   public accommodation by any person who owns . . . or operates a place of public

 6   accommodation.” 42 U.S.C. § 12182(a).

 7          23.     The ADA further provides that “it shall be discriminatory to afford an

 8   individual or class of individuals, on the basis of disability or disabilities of such

 9   individual class, directly, or through contractual, licensing, or other arrangement with the

10   opportunity to participate in or benefit from a good, service, facility, privilege, advantage,

11   or accommodation that is not equal to that afforded to other individuals.” 42 U.S.C. §

12   12182(b)(1)(A)(ii).

13          24.     Discrimination under the ADA includes “a failure to take such steps as may

14   be necessary to ensure that no individual with a disability is excluded, denied services,

15   segregated or otherwise treated differently than other individuals because of the

16   absence of auxiliary aids and services . . . .” 42 U.S.C. § 12182(b)(1)(A)(iii).

17          25.     The ADA further prohibits “a failure to make reasonable modification in

18   policies, practices, or procedures, when such modifications are necessary to afford such

19   goods, services, facilities, privileges, advantages, or accommodations to individuals with

20   disabilities . . .” 42 U.S.C. § 12182(b)(1)(A)(ii).

21          26.     By virtue of their acts and omissions herein alleged, Defendants have

22   violated Title III of the ADA as to Plaintiffs.

23          27.     Pursuant to 42 U.S.C. § 12188(a), Plaintiffs are entitled to declaratory and

24   injunctive relief, and to recover reasonable attorneys’ fees and costs incurred in bringing

25   this action.

                                                 -7-
                                       COMPLAINT FOR DAMAGES
          Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 8 of 10



 1                                  V. SECOND CLAIM
                           VIOLATION OF UNRUH CIVIL RIGHTS ACT
 2                           CALIFORNIA CIVIL CODE § 51 et seq.

 3          28.    Plaintiffs reallege and incorporate by reference each and every allegation

 4   contained in Paragraphs 1 through 27, inclusive, as though fully set forth herein.

 5          29.    At all times herein mentioned, the Unruh Civil Rights Act, California Civil

 6   Code §51(b), provided that:

 7                 All persons within the jurisdiction of this state are free and
                   equal, and no matter what their sex, race, color, religion,
 8                 ancestry, national origin, disability, or medical condition are
                   entitled to the full and equal accommodations, advantages,
 9                 facilities, privileges, or services in all business
                   establishments of every kind whatsoever.
10

11   Pursuant to §51(f),
12                 A violation of the right of any individual under the Americans
                   with Disabilities Act of 1990 (Public Law 101-336) shall also
13
                   constitute a violation of this section.
14
            30.    Plaintiffs are persons with disabilities within the meaning of the Unruh Act.
15
            31.    Defendants’ Facility is a business establishment within the meaning of the
16
     Unruh Act.
17
            32.    Plaintiffs suffered damages as above described as a result of Defendants’
18
     violation of California Civil Code §§ 51(b) and 51(f) in multiple regards including, but not
19
     limited to, denying Plaintiffs the opportunity for full and equal access and enjoyment to
20
     the Facility and the goods and services provided therein, in violation of both California
21
     law and the ADA, as described in the Summary of Facts, supra, the contents of which
22
     are incorporated herein.
23
            33.    California Civil Code §52(a) provides that each such violation entitles
24
     Plaintiffs to “the actual damages, and any amount that may be determined by a jury, or a
25
     court sitting without a jury, up to a maximum of three times the amount of actual damage
                                               -8-
                                     COMPLAINT FOR DAMAGES
           Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 9 of 10



 1   but in no case less than four thousand dollars ($4,000.00), and any attorney’s fees that

 2   may be determined by the court in addition thereto. . . .”

 3          34.    On the subject occasion when Plaintiffs attempted to obtain service at the

 4   Facility they were not allowed full and equal enjoyment and access due to the refusal by

 5   Defendants to provide accommodation to and around the Facility. As a result, Plaintiffs

 6   suffered unnecessary anxiety and panic, causing them to feel humiliated, embarrassed

 7   and angry that they could not obtain service at the Facility simply because they were

 8   disabled.

 9          35.    Plaintiffs were damaged by Defendants’ wrongful conduct and seek

10   statutory minimum damages of four thousand dollars ($4,000.00) each for each event of

11   discrimination and for each time Plaintiffs have been deterred from returning to the

12   business together with attorney’s fees and costs.

13          WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

14          1.     That the Court issue a preliminary and permanent injunction directing

15   Defendants as the owners and/or operators of Carlos Country Kitchen to establish

16   policies and procedures so that it provides full and equal access to all persons, including

17   persons with physical disabilities as required by law.

18          2.     That the Court retain jurisdiction over the Defendants until such time as

19   the Court is satisfied that Defendants’ unlawful policies, practices, acts and omissions

20   complained of herein no longer occur, and cannot reoccur;

21          3.     That Plaintiffs be awarded all appropriate damages, including but not

22   limited to statutory damages, general damages, special damages, punitive/exemplary

23   damages and treble damages in an amount within the jurisdiction of the Court, all

24   according to proof;

25          4.     That Plaintiffs be awarded all of their reasonable statutory attorney’s fees,

                                               -9-
                                     COMPLAINT FOR DAMAGES
          Case 4:19-cv-05641-DMR Document 1 Filed 09/06/19 Page 10 of 10



 1   litigation expenses, and costs of this proceeding as provided by law;

 2         5.     That Plaintiffs be awarded prejudgment interest pursuant to Civil Code

 3   §3291; and for

 4         6.     Such other and further relief as the Court deems just and proper.

 5

 6   Dated: September 6, 2019               ACCESSIBLE CALIFORNIA, APC

 7
                                              By: /s/ Khushpreet R. Mehton             /
 8                                            KHUSHPREET R. MEHTON
                                              Attorney for Plaintiffs Martha Kimes and
 9                                            Dennis Fitzgerald

10                                    DEMAND FOR JURY

11         Plaintiffs hereby demand a jury for all claims for which a jury is permitted.

12
     Dated: September 6, 2019               ACCESSIBLE CALIFORNIA, APC
13

14                                            By: /s/ Khushpreet R. Mehton             /
                                              KHUSHPREET R. MEHTON
15                                            Attorney for Plaintiffs Martha Kimes and
                                              Dennis Fitzgerald
16

17

18

19

20

21

22

23

24

25

                                             -10-
                                    COMPLAINT FOR DAMAGES
